Title: Enclosure II: Estimate of Expenses, 11 January 1802
From: Jefferson, Thomas
To: 


            
              [11 Jan. 1802]
            
            Estimate of the expenses necessary for carrying into effect the Convention between the United States of America and the French Republic of the 30th. of Sept. 1801.
            
              
                For captures made prior to the date of the Treaty on which no final condemnation had then passed, and of which the property was brought into the United States
                }
                137 770
              
              
                For captures made subsequent to the date of the Treaty
                }
                70,351
              
              
                For captures, where the property was not brought into the United States nor any condemnation had
                }
                122,156
              
              
                For cases of capture not at present known and for a possible excess of the indemnities to be paid, above the estimate, say
                }
                19,723
              
              
                Dollars.
                 
                350,000
              
            
            Note—The sum of 2,000 dollars ⅌ annum to cover the allowance to an Agent at Paris to perform the Office of soliciting the claims for restitution under the Convention, has been included in the general estimate for the service of the year 1802.
            The repairs put upon the Corvette Berceau before her delivery to the French Republic are not included in the above estimate:—they amounted to $32,839 54/100.
          